967 F.2d 588
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William MADDOX, Plaintiff,v.SAN MATEO COUNTY, et al, Defendants.Curtis G. OLER, Claimant-Appellant,v.William MADDOX and SAN MATEO COUNTY, Defendants-Appellees.
No. 91-15675.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 13, 1992.Decided June 4, 1992.

Before GOODWIN, FLETCHER and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Appellant Curtis G. Oler ("Oler") appeals from the district court's dismissal with prejudice of the case between appellees William Maddox ("Maddox") and San Mateo County ("San Mateo").   We DISMISS for lack of jurisdiction.


3
The district court had dismissed the underlying case based on the parties' settlement agreement.   Oler, Maddox's former attorney, was not a party to the underlying case.   In  United States v. City of Oakland, 958 F.2d 300 (9th Cir.1992), we affirmed the general rule that one who is not a party or has not been treated as a party to a judgment has no right to appeal.


4
In Oakland, we held that occasionally one who is not a party to the litigation could appeal from the final judgment only after being granted leave to intervene for such purpose.   Id. at 302.   In the present case, Oler did not seek leave to intervene in either the underlying action or for purposes of appeal.   The district court's judgment has become final as to the parties.


5
The appeal is DISMISSED FOR LACK OF JURISDICTION.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3